  Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 1 of 16 PAGEID #: 210




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 REMERKIA THOMAS,                       :
              Plaintiff,
         v.                                  Case No. 3:19-cv-286
                                        :
 EQUIFAX INFORMATION                         JUDGE WALTER H. RICE
 SERVICES, LLC, et al.,
                                        :
              Defendants.




         DECISION AND ENTRY SUSTAINING DEFENDANT TRANS UNION
         LLC’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT (DOC. #19);
         DISMISSING COUNTS FIVE AND SIX OF COMPLAINT WITH
         PREJUDICE




      Plaintiff Remerkia Thomas filed suit against Trans Union, LLC (“Trans

Union”), Equifax Information Services, LLC (“Equifax”), and Safco, LLC (“Safco”),

alleging negligent and willful violations of the Fair Credit Reporting Act (“FCRA”),

15 U.S.C. § 1681 et seq. She has since resolved all claims against Equifax. Her

two claims against Safco remain pending, as do her two claims against Trans

Union.

      This matter is currently before the Court on Defendant Trans Union’s

Motion to Dismiss, Doc. #19. Pursuant to Federal Rule of Civil Procedure 12(b)(6),

Trans Union seeks dismissal of Counts 5 and 6, the claims asserted against Trans

Union for negligent and willful violations of the FCRA.
     Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 2 of 16 PAGEID #: 211




I.       Background and Procedural History

         On October 18, 2011, Thomas obtained a 48-month auto loan from Safco.

Her monthly payment was $351.00. She paid off the loan, and the account was

closed on June 1, 2016. On February 11, 2019, Thomas obtained a copy of her

Trans Union credit disclosure report (“credit report”). According to the Complaint,

although her loan was completely paid off, the credit report still reflected a Safco

trade line 1 (“Trade Line”) with a monthly payment of $351.00.

         On or about April 25, 2019, Thomas submitted a letter to Trans Union

disputing this Trade Line. She noted that the loan was fully paid, that she had a

$0.00 balance, and that she no longer had any obligation to make a monthly

payment to Safco. She requested that Trans Union report the Trade Line with a

monthly payment of $0.00. Trans Union forwarded Thomas’s request to Safco.

Safco verified to Tran Union that the Trade Line was accurate as reported.

         Thomas alleges that, as of June 5, 2019, she had not yet received Trans

Union’s investigation results (“Investigation Results”). She requested a second

credit disclosure report, which showed that her requested changes had not been

made.

         On September 9, 2019, Thomas filed suit against Equifax, Trans Union, and

Safco, alleging violations of the FCRA. Counts 5 and 6 of the Complaint assert



1
  “A credit report tradeline is an industry term to describe a record of activity for
any type of credit extended to a borrower and reported to a credit reporting
agency.” Bevly v. Equifax Info. Servs., LLC, No. 4:18-CV-01484, 2019 WL 1434722
at *2 n.2 (E.D. Mo. April 1, 2019).

                                           2
      Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 3 of 16 PAGEID #: 212




claims of negligent and willful violation of the FCRA against Trans Union. Thomas

maintains that Trans Union violated the FCRA by: (1) preparing, compiling,

issuing, assembling, transferring, publishing, and otherwise reproducing

consumer reports containing information about her that was “false, misleading,

and inaccurate”; (2) failing to maintain or follow reasonable procedures to assure

maximum possible accuracy of the information it reported to one or more third

parties, in violation of 15 U.S.C. § 1681e(b); and (3) failing to conduct a reasonable

reinvestigation as required by 15 U.S.C. § 1681i. Doc. #1, PageID##7-8.

          Trans Union has filed a Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), Doc. #19. Trans Union maintains that, because the credit

report accurately reflects the Trade Line as closed with a $0.00 balance and the

historical payment terms as “$351.00 per month,” Thomas has failed to state a

claim upon which relief may be granted.



II.       Fed. R. Civ. P. 12(b)(6)

          Federal Rule of Civil Procedure 8(a) provides that a complaint must contain

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” The complaint must provide the defendant with “fair notice of what the

. . . claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

          Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal

of a complaint on the basis that it “fail[s] to state a claim upon which relief can be

                                            3
  Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 4 of 16 PAGEID #: 213




granted.” The moving party bears the burden of showing that the opposing party

has failed to adequately state a claim for relief. DirecTV, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007) (citing Carver v. Bunch, 946 F.2d 451, 454-55 (6th Cir.

1991)). The purpose of a motion to dismiss under Rule 12(b)(6) Ais to allow a

defendant to test whether, as a matter of law, the plaintiff is entitled to legal relief

even if everything alleged in the complaint is true.” Mayer v. Mylod, 988 F.2d 635,

638 (6th Cir. 1993). In ruling on a 12(b)(6) motion, a court must “construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of

Memphis, 695 F.3d 531, 538 (6th Cir. 2012) (quoting Treesh, 487 F.3d at 476).

      Nevertheless, to survive a motion to dismiss under Rule 12(b)(6), the

complaint must contain “enough facts to state a claim to relief that is plausible on

its face.” Twombly, 550 U.S. at 570. Unless the facts alleged show that the

plaintiff’s claim crosses “the line from conceivable to plausible, [the] complaint

must be dismissed.” Id. Although this standard does not require “detailed factual

allegations,” it does require more than “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action.” Id. at 555. “Rule 8 . . . does not

unlock the doors of discovery for a plaintiff armed with nothing more than

conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). Legal conclusions

Amust be supported by factual allegations that give rise to an inference that the

defendant is, in fact, liable for the misconduct alleged. Id. at 679.




                                            4
    Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 5 of 16 PAGEID #: 214




III.    Analysis

        There are two issues before the Court. First, the Court must determine

whether the Investigation Results, which were attached as an exhibit to Trans

Union’s Motion to Dismiss, Doc. #19-1, may be considered in rendering its

decision. Second, the Court must determine whether Thomas has stated a

plausible claim that Trans Union committed a negligent and/or willful violation of

the FCRA.

        A.    Consideration of the Investigation Results

        As a general rule, matters outside of the pleadings are not to be considered

in ruling on a motion to dismiss. If matters outside of the pleadings are submitted

and are not excluded by the court, the motion must be treated as one for

summary judgment, and all parties must be given a reasonable opportunity to

respond and present materials pertinent to the motion. Fed. R. Civ. P. 12(d).

        There are, however, exceptions to this rule. Documents attached to the

pleadings may be considered under Fed. R. Civ. P. 10(c). Commercial Money Ctr.,

Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 335 (6th Cir. 2007). 2 The court may also

consider “exhibits attached to defendant's motion to dismiss so long as they are

referred to in the [c]omplaint and are central to the claims contained therein.”

Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008).

Although a plaintiff is not required to attach to his complaint documents upon



2
  Rule 10(c) states that “[a] copy of a written instrument that is an exhibit to a
pleading is a part of the pleading for all purposes.”

                                           5
  Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 6 of 16 PAGEID #: 215




which her claim is based, a defendant may introduce pertinent documents if the

plaintiff fails to do so. Weiner v. Klais and Co., Inc., 108 F.3d 86, 89 (6th Cir. 1997).

“Otherwise, a plaintiff with a legally deficient claim could survive a motion to

dismiss simply by failing to attach a dispositive document upon which it relied.”

Id.

      Given that Trans Union’s Investigation Results are referred to, directly and

indirectly, in the Complaint, and they are central to Thomas’s claims, the Court

may consider them in ruling on the motion to dismiss without converting it into a

motion for summary judgment.

      The Complaint specifically alleges that, on June 5, 2019, because Thomas

had not yet received Trans Union’s Investigation Results, she asked for another

copy of her Trans Union credit disclosure report. Doc. #1, PageID#3. The

Complaint also make indirect references to the Investigation Results, alleging that

Trans Union “failed to conduct a reasonable reinvestigation.” Id. at PageID##7-8.

      Moreover, the Investigation Results are integral to Thomas’s claims. As

discussed in the next section of this Decision and Entry, in order to succeed on

any of her FCRA claims, Thomas must show an inaccuracy in the credit report.

Thomas, however, failed to attach copies of the allegedly erroneous credit reports

on which her claims are based.

      To fill that gap, Trans Union has submitted the Investigation Results

showing how the Safco Trade Line appears on Thomas’s credit report following




                                            6
    Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 7 of 16 PAGEID #: 216




the investigation. 3 Trans Union argues that the Safco Trade Line is completely

accurate. It shows that Thomas’s installment account was opened on October 18,

2011, and closed on June 1, 2016, that the terms were “$351 per month, paid

[m]onthly for 48 months” and that the balance is $0. Doc. #19-1, PageID#95.

        In her Response to the Motion to Dismiss, Doc. #21, Thomas repeatedly

argues that, at the time of the dispute, Trans Union’s reporting of a “scheduled”

monthly payment of $351.00 was false, misleading, or inaccurate. However, as

Trans Union correctly points out, the term “scheduled” does not appear anywhere

within the Investigation Results. The Court agrees with Trans Union that Thomas

cannot evade a Rule 12 challenge by failing to attach pertinent documents to the

Complaint and then misquoting those documents in her Response. Accordingly,

the Court will consider the Investigation Results in rendering a decision on the

Motion to Dismiss.

        B.    Fair Credit Reporting Act Violations

        The Court now turns to the question of whether Thomas has stated a

plausible claim under the FCRA. The FCRA requires that, whenever a consumer

reporting agency prepares a report, it must “follow reasonable procedures to

assure maximum possible accuracy of the information concerning the individual



3
   Given that Thomas did not request the two credit reports directly from Trans
Union, Trans Union does not have copies of those reports in its files. As Trans
Union notes, however, Thomas does not deny that the Trade Line, as it appeared
in the Investigation Results is in any way inconsistent with the way it appeared in
her two credit reports. Nor does Thomas dispute the authenticity of the
Investigation Results.

                                          7
     Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 8 of 16 PAGEID #: 217




about whom the report relates.” 15 U.S.C. § 1681e(b). If the accuracy of any

information contained in a consumer’s file at a consumer reporting agency is

disputed by the consumer, and the consumer notifies the agency directly, the

agency, within 30 days, must conduct a reasonable reinvestigation to determine

whether the disputed information is inaccurate. 15 U.S.C. §1681i(a)(1)(A).

         Thomas alleges that Trans Union negligently and willfully violated both of

these provisions of the FCRA.

               1.     Claim Under 15 U.S.C. § 1681e(b)

         To state a claim under 15 U.S.C. § 1681e(b), a plaintiff must show the

following: “(1) the defendant reported inaccurate information about the plaintiff;

(2) the defendant either negligently or willfully failed to follow reasonable

procedures to assure maximum possible accuracy of the information about the

plaintiff; (3) the plaintiff was injured; and (4) the defendant’s conduct was the

proximate cause of the plaintiff’s injury.” Twumasi-Ankrah v. Checkr, Inc., 954

F.3d 938 (6th Cir. 2020) (quoting Nelski v. Trans Union, LLC, 86 F. App'x 840, 844

(6th Cir. 2004)).

         The first element of this claim is the subject of Trans Union’s Motion to

Dismiss. In two unpublished cases, the Sixth Circuit previously held that

“inaccurate information” means information that is “technically inaccurate.”

Under this standard, information that is technically accurate, though perhaps

misleading or incomplete in some respect, is not “inaccurate” within the meaning

of

                                            8
  Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 9 of 16 PAGEID #: 218




§ 1681e(b). Dickens v. Trans Union Corp., 18 F. App’x 315, 318 (6th Cir. 2001). See

also Turner v. Experian Info. Sols., Inc. No. 17-3795, 2018 WL 3648282, at *3 (6th

Cir. Mar. 1, 2018) (citing Dickens).

      Recently, however, the Sixth Circuit issued a published decision in

Twumasi-Ankrah, 954 F.3d 938 (6th Cir. April 2, 2020), overruling the “technically

accurate” standard set forth in Dickens and Turner. It held that "to state the first

element of a claim under § 1681e(b), a plaintiff may allege that a [credit reporting

agency] reported either ‘patently incorrect’ information about them or information

that was ‘misleading in such a way and to such an extent that it [could have been]

expected to have an adverse effect [on the consumer].’" Id. at 942 (quoting Dalton

v. Capital Assoc. Indus., Inc., 257 F.3d 409, 415 (4th Cir. 2001)). This ruling brought

the Sixth Circuit in line with other circuit courts that have addressed this issue. Id.

      Accordingly, the Court must determine whether Thomas has stated a

plausible claim that the information reported by Trans Union was either “patently

incorrect” or “materially misleading.”

                    a. Patently Incorrect?

      As previously noted, the Investigation Results (which mirror the credit

reports at issue), show that Thomas’s installment loan account with Safco was

opened on October 18, 2011, and closed on June 1, 2016, that the terms were

“$351 per month, paid [m]onthly for 48 months” and that the balance is $0. Doc.

#19-1, PageID#95.




                                           9
 Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 10 of 16 PAGEID #: 219




      Thomas does not dispute that the terms of the account, as reported by

Trans Union, are historically accurate. Rather, she argues that this Trade Line is

patently incorrect because, at the time of the dispute, she no longer had a

“scheduled” monthly payment obligation to Safco.

      Thomas cites to several decisions involving motions to dismiss FCRA

claims. In Lovelace v. Equifax Information Services, LLC, No. 18-cv-04080, 2019

WL 2410800, at *4 (D. Ariz. June 7, 2019), the court held that “a credit report

showing a ‘scheduled monthly payment’ of more than $0 for an account that is

closed is inaccurate on its face.” See also Ellis v. Equifax Info. Servs., LLC, No.

1:18-cv-5158, 2019 WL 3503538, at *4 (N.D. Ga. June 6, 2019) (“It is internally

inconsistent for someone to have a present, ongoing, scheduled monthly payment

on an account with a zero balance.”); Chavarria v. Equifax Info. Solutions, LLC,

No. cv-19-02664, (D. Ariz. Oct. 23, 2019) (an unpublished case attached as an

exhibit to Plaintiff’s Response to the Motion to Dismiss, Doc. #21-1, PageID#119).

In each of these cases, the court concluded that the plaintiff had sufficiently

alleged that the credit report, showing a scheduled monthly payment on an

account with a zero balance, was either inaccurate or misleading.

      Nonetheless, in so holding, the courts looked only to the allegations in the

Complaint; none considered the plaintiffs’ credit reports. See Chavarria, Doc. #21-

1, PageID#116 (refusing to consider the credit reports, because they were not

referred to in the Complaint); Ellis, 2019 WL 3503538, at *3 (noting that, if either

party had attached the credit reports, the court would have been permitted to

                                          10
 Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 11 of 16 PAGEID #: 220




consider them); Lovelace, 2019 WL 2410800, at *2 (refusing to consider a

screenshot of the credit report because it was not properly before the court). The

courts had to accept the plaintiff’s allegations—that the reports showed a

“scheduled” monthly payment—as true. Each court, however, acknowledged that

its results may have been different had the credit reports been considered. See

Lovelace, 2019 WL 2410800, at *2 (if the screenshot of the credit report “were

properly before the court, TransUnion’s dismissal arguments would have some

force”); Chavarria, Doc. #21-1, PageID#118; Ellis, 2019 WL 3503538, at *3-4.

      Thomas’s case is clearly distinguishable because the Court may consider

the content of Trans Union’s Investigation Results showing how the Safco Trade

Line was, in fact, reported. Nowhere in the Trade Line does it state that Thomas

has a “scheduled” monthly payment in any amount. Because this exhibit is

inconsistent with Thomas’s allegation that the credit reports contained patently

incorrect information, the Court need not accept her allegation as true. See

Mengel Co. v. Nashville Paper Prods. & Specialty Workers Union, 221 F.2d 644,

647 (6th Cir. 1955) (holding that, if the pertinent documents are “inconsistent with

the allegations of the complaint, the exhibit controls.”). The Court concludes that

Thomas has failed to state a plausible claim that the information contained in the

credit reports was patently inaccurate.

      Thomas also argues that Trans Union was at least negligent in its reporting

because it did not comply with the Credit Reporting Resource Guide (“CRRG”),

portions of which are attached to her Response to the Motion to Dismiss. With

                                          11
 Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 12 of 16 PAGEID #: 221




respect to the “Scheduled Monthly Payment Amount,” the CRRG instructs

consumer reporting agencies to report the dollar amount of the scheduled

monthly payment due for that reporting period and, when the account is paid in

full, the amount “should be zero filled.” Doc. #21-2, PageID##131-132.

      In ruling on the Motion to Dismiss, however, the Court cannot consider this

document, which is a matter outside the pleadings. The CRRG excerpts were not

attached as an exhibit to the Complaint. Moreover, even if they had been

attached, they do not necessarily constitute “written instruments” such that,

under Fed. R. Civ. P. 10(c), they would be considered part of the pleading. See 2

James Wm. Moore, Moore’s Federal Practice §10.05[2] (3d ed.) (“The traditional

understanding of ‘instrument’ is a document that defines a party’s rights,

obligations, entitlements, or liabilities, such as a contract.”).

      Even if the Court were to consider the CRRG, it would not salvage Thomas’s

claim, because Trans Union’s alleged failure to abide by the requirements of the

CRRG is insufficient to establish a violation of the FCRA. See, e.g., Gibson v.

Equifax Info. Servs., LLC, No. 5:18-CV-00465, 2019 WL 4731957, at *3 (M.D. Ga.

July 2, 2019) (“Failure to comply with the CRRG does not create a federal claim

where one does not already exist.”); Cowley v. Equifax Info. Servs., LLC, No. 2:18-

cv-02846, 2019 WL 5310205, at *2 (W.D. Tenn. Oct. 21, 2019) (holding that the

CRRG “does not control the outcome of this Court’s accuracy finding” because

“[t]he FCRA does not mandate perfect compliance with the [CRRG]—it prohibits

false and misleading credit reports.”).

                                           12
 Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 13 of 16 PAGEID #: 222




      The Court finds that Thomas has failed to state a plausible claim that Trans

Union’s Trade Line, which accurately states the historical terms of Thomas’s auto

loan from Safco, is patently incorrect.

                    b. Materially Misleading?

       The next question is whether Thomas has stated a plausible claim that the

Trade Line is materially misleading, i.e., “misleading in such a way and to such an

extent that it [could have been] expected to have an adverse effect [on the

consumer]." Twumasi-Ankrah, 954 F.3d at 942.

      Thomas does not allege that anyone was materially misled by the Safco

Trade Line as reported by Trans Union. Given that the Trade Line accurately

reports the historical payment terms and depicts the account as closed with a

zero-dollar balance, the Court agrees with Trans Union that no reasonable person

would be misled into believing that Thomas has any ongoing monthly obligation

on this installment loan. See Jones v. Equifax Info. Servs., LLC, No. 2:18-cv-2814,

2019 WL 5872516, at *4 (W.D. Tenn. Aug. 8, 2019) (holding that, even under the

“materially misleading” standard, plaintiff’s claims would still fail as a matter of

law because “a reasonable prospective lender would understand [that] the report

showed a past obligation only”). The Court concludes that Thomas’s allegations

are insufficient to support a plausible claim that Trans Union’s credit reports are

materially misleading.




                                          13
 Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 14 of 16 PAGEID #: 223




      For these reasons, the Court finds that Thomas has failed to state a

plausible claim under § 1681e(b). Accordingly, Trans Union is entitled to

dismissal of the § 1681e(b) claims.

             2.    Claim Under 15 U.S.C. § 1681i

      Thomas also alleges that Trans Union is liable under 15 U.S.C. § 1681i for

failing to conduct a reasonable reinvestigation into her disputed claim. Again,

Thomas has failed to state a plausible claim for relief.

      The Complaint alleges that, upon receiving notice of Thomas’s dispute

concerning the allegedly erroneous Trade Line, Trans Union forwarded the

dispute to Safco, and Safco verified that Trans Union’s reporting of the Trade Line

was accurate. The Investigation Results appear to have been issued on May 8,

2019, Doc. #19-1, PageID#95, within the 30 days allotted by statute. Notably,

Thomas does not allege that she never received the Investigation Results. She

alleges only that she had not received them as of June 5, 2019.

      More importantly, given that Thomas failed to establish that the credit

reports were patently incorrect or materially misleading, the Court need not

address the question of the “reasonableness” of the reinvestigation. See

Deandrade v. Trans Union LLC, 523 F.3d 61, 67 (1st Cir. 2008) (“the weight of

authority . . . indicates that without a showing that the reported information was in

fact inaccurate, a claim brought under § 1681i must fail.”). Accordingly, the Court

concludes that Thomas has also failed to state a claim under § 1681i upon which

relief may be granted.

                                          14
 Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 15 of 16 PAGEID #: 224




             3.    Summary

      For the reasons stated above, the Court finds that Thomas has failed to

state a plausible claim under either § 1681e(b) or § 1681i. The Court therefore

SUSTAINS Trans Union’s Motion to Dismiss Counts 5 and 6 of the Complaint,

Doc. #19.

      When a plaintiff fails to state a plausible claim for relief, the court often

grants leave to amend the pleading. See Fed. R. Civ. P. 15(a) (stating that the

court shall freely grant leave to amend a pleading when justice so requires).

However, such leave is properly denied when amendment would be futile. Foman

v. Davis, 371 U.S. 178, 182 (1962).

      Here, in order to establish any FCRA violation, Thomas must show an

inaccuracy in the credit reports. No amendment to Thomas’s Complaint will

change the fact that the credit reports at issue contain no inaccuracies. They are

neither patently incorrect nor materially misleading. Given that any amendment

to the Complaint would be futile, Thomas’s claims against Trans Union, as set

forth in Counts 5 and 6 of the Complaint, are DISMISSED WITH PREJUDICE.



IV.   Conclusion

      For the reasons stated above, the Court SUSTAINS Defendant Trans

Union’s Motion to Dismiss. Doc. #19. The Court concludes that Thomas has failed

to state a plausible FCRA claim against Trans Union. The Court therefore

DISMISSES Counts 5 and 6 of the Complaint WITH PREJUDICE pursuant to Fed. R.

                                          15
 Case: 3:19-cv-00286-WHR Doc #: 27 Filed: 04/27/20 Page: 16 of 16 PAGEID #: 225




Civ. P. 12(b)(6), and terminates Trans Union as a party to this litigation. Each party

will bear its own costs.




Date: April 27, 2020                    /s/ Walter H. Rice (tp - per Judge Rice authorization after his review)
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          16
